IN THE SUPREME COURT OF TEXAS

                                 No. 09-0768

     IN RE  LIFEGUARD BENEFIT SERVICES, INC. AND THE AMACORE GROUP, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed September  14,  2009,
is granted.   The Order for Temporary Injunction, dated August 3,  2009,  in
Cause No. 153-238622-09, styled Direct Medical Network  Solutions,  Inc.  (A
Delaware Corporation), and  Consumer  Assistance  Services  Association  (An
Illinois Not for Profit Association) v. Lifeguard Benefit Services, Inc.  (A
Texas Corporation); and The Amacore Group, Inc.  (A  Delaware  Corporation),
in the 153rd District Court of Tarrant  County,  Texas,  is  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 14, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk